DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 03/07/2022 has been entered.  Claims 1, 2, 4-11, 13-20 and 22-24 remain(s) pending in the application.  Applicant's amendments, to the Claims have overcome most rejections previously set forth in the Non-Final Office Action mailed 10/07/2021, hereinafter NFOA.

Response to Arguments
Applicant's arguments, dated 08/24/2021, have been fully considered but they are not persuasive.
In response to applicant’s arguments with respect to claims 1, 11 and 17 regarding the modified device of Bubacz; Shane L. et al. US 20080028619 A1, hereinafter Bubacz, in view of Yowell; Gordon et al. US 5829470 A, hereinafter Yowell, in further view of Zintz; Howard et al. US 4185652 A, hereinafter Zintz, the examiner respectfully disagrees.
Applicant argues that Bubacz fails to disclose ‘protection against spillage’, the first-fourth flow lines (hoses), flow meters, and linkage of flow meters to a controller that deactivates a prime mover.
In response, the argument that Bubacz fails to disclose ‘protection against spillage’ is moot, as this limitation is not claimed.
In response, the argument that Bubacz fails to disclose the first-fourth flow lines (hoses), the NFOA stated in [0032-0033] first-fourth hoses as the portions of hoses (150, 150) between the hose reel on the ship and the pump/internal combustion engine as the third and fourth hydraulic hoses.  Stated another way, hoses (150, 150) extend from a ship based pump, to a ship based hose reel, and subsequently to an underwater device.  The examiner has interpreted/identified the portions of hoses (150,150) between the ship based pump and the ship based reel as the third/fourth hoses and the portions of hoses (150,150) on the hose reel and subsequently to the underwater device as the first and second hoses.  Therefore, Bubacz teaches first-fourth hoses as claimed.
In response, the argument that Bubacz fails to disclose flow meters and linkage of flow meters to a controller that deactivates a prime mover, the examiner never relied upon Bubacz to disclose flow meters.  Claims 1 and 11 do not claim ‘deactivate a prime mover’, and therefore this portion of the argument with respect to claims 1 and 11 is moot.  Instead, dependent claims 4/5/6 and 13/14 (of claims 1 and 11 respectively) claim ‘deactivate prime mover’.  Claim 17 does claim ‘deactivate a prime mover’. With the intent of compact prosecution, the examiner will respond as if the argument was with respect to claims 4/5/6, 13/14 and 17.  With that said, Yowell was used to disclose flow meters, and linkage of flow meters to a controller.  Yowell disclosing flow meters was stated in the NFOA [0047-0048], and linkage of flow meters to a controller in [0047-0050].  The examiner adds Col 3 Ln 24-47 in addition to the previously stated Col 3 Ln 11-23 for further clarification of the linkage between the flow meters and a controller.  Yowell was further used to deactivate the hydraulic device in NFOA [0051].  For the deactivation of the prime mover, Schultz was used and stated as such in NFOA [0076-0077].  

Applicant further argues that Yowell fails to teach a hose reel/lifting device, ‘stopping leaks’, real/lifting device location’s relationship to flow meters/controller.
In response, the examiner never relied upon Yowell teaching a hose reel/lifting device and therefore this argument is moot.  Instead, Bubacz was used in NFOA [0030].
In response, the argument that Yowell fails to disclose ‘stopping leaks’ is moot, as this limitation is not claimed.
In response, the examiner never relied upon Yowell teaching a real/lifting device location’s relationship to flow meters/controller and therefore this argument is moot.  Instead, Zintz was used in NFOA [0060].

Applicant further argues that, Zintz fails to ‘disclose or suggest the claims as now amended’ and communication between flow meters and controller.
In response, the argument that Zintz fails to ‘disclose or suggest the claims as now amended’ is moot as it doesn’t specifically state a limitation by which Z fails to disclose.
In response, the argument that Zintz fails to disclose communication between flow meters and controller, the examiner never relied upon Zintz to disclose communication between flow meters and controller.  Instead, Yowell was used to disclose communication between flow meters and controller.  Yowell disclosing flow meters was stated in the NFOA [0047-0048], and linkage of flow meters to a controller in [0047-0050].  The examiner adds Col 3 Ln 24-47 in addition to the previously stated Col 3 Ln 11-23 for further clarification of the linkage between the flow meters and a controller.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 Ln 23-25 states the limitation “g) monitoring a first volume of the hydraulic fluid flowing in the third hydraulic hose and a second volume of the hydraulic fluid flowing in the fourth hydraulic hose”.  Line 35-38 States the limitation “i) a controller calculating a ration of a first volume of the hydraulic fluid flowing in the first hydraulic hose… to a second volume of fluid flowing in the second hydraulic hose…”  It is unclear if the first set of first/second volumes are the same as or different from the second set of first/second volumes.  Further confusing the matter is that the first set is associated with the third and fourth hoses and the second set is associated with the first and second hoses.  Therefore, the scope of the claim is indeterminate.  For examination, the second set was interpreted as the same volumes as identified in the first set.
Claims 2, 4-10 are rejected at least for their dependence upon claim 1.

Claim 11 Ln 17-18 cites the limitation "f) intermittently monitoring a first and second volume of the hydraulic fluid respectively in third and fourth hydraulic hoses”.  Line 20 cites the limitation “g) monitoring the hydraulic fluid flow in third and fourth hydraulic hoses”.  Line 32-??? Cites the limitation “i) a controller calculating a ratio of a first volume of fluid in the first hydraulic hose … to the second volume of fluid in the second hydraulic hose”.  It is unclear if the first set of first/second volumes are the same as or different from the second set of first/second volumes and/or the same as or different from the hydraulic fluid flow of step g).  Further confusing the matter is that the first set is associated with the third and fourth hoses and the second set is associated with the first and second hoses.  Therefore, the scope of the claim is indeterminate.  For examination, the second set and the set of step g) was interpreted as the same volumes as identified in the first set.
Claims 13-16 are rejected at least for their dependence upon claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bubacz; Shane L. et al. US 20080028619 A1, hereinafter Bubacz, in view of Yowell; Gordon et al. US 5829470 A, hereinafter Yowell, in further view of Zintz; Howard et al. US 4185652 A, hereinafter Zintz.
Bubacz and Zintz are considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (operating an underwater hydraulic device).  Yowell is considered analogous art to the claimed invention because the reference is reasonably pertinent to the problem faced by the inventor (detecting leaks in hydraulic lines and shutting off the system to prevent further leaks).  MPEP2141.01(a) I.
Regarding claim 1, Bubacz discloses (Fig. 5, 6), as far as is determinate, a method of deactivating an underwater hydraulic device, comprising the steps of: 
a) providing a hydraulic device (10) that is capable of being operated at a seabed area and under water (Abstract), the device having a hydraulic cylinder (50) with a pushrod and a piston, said hydraulic cylinder including a cylinder body having first and second chambers on opposing sides of the piston (depicted as having a hydraulic cylinder connected to the jaw, and a pushrod connected to a base (40) of the hydraulic device, depicted as a linear hydraulic actuator whereby actuation happens only by a hydraulic pressure differential in first and second chambers across a piston connected to the pushrod, [0043]); 
b) lowering the device below a water surface area (depicted water surface approximate 140) to the seabed area with a hose reel/lifing device that is located on a floating vessel at the water surface area (Fig. 5 depicts the hydraulic device being lowered to the seabed area from hoses wrapped around a hose reel/lifting device (140), [0041, 0045]); 
c) using the device of steps "a" and "b" to cut an underwater object (Abstract, [0041[); 
d) providing a hose reel on the floating vessel (Fig. 5 depicts the hydraulic device being lowered to the seabed area from hoses wrapped around a hose reel/lifting device (140), [0041, 0045]), wherein the hose reel includes first and second hydraulic hoses that connect to the cylinder on opposing sides of the piston [0044-0045], wherein said first and second hydraulic hoses supply hydraulic fluid from the hose reel to the hydraulic device and return hydraulic fluid from the device to the hose reel (the portions of hoses (150, 150) from the reel and the device are identified as the first and second hoses, depending upon the action of the device (extend/retract piston) one of the first/second hoses is the supply hose, and the other is the return hose); 
e) providing a hydraulic pump and hydraulic fluid reservoir on the floating vessel at the water surface area for providing the hydraulic fluid under pressure to said first and second hydraulic hoses via third and fourth hydraulic hoses ([0044-0045, 0047] discloses the control station (160) is powered by an internal combustion engine and supplies hydraulic fluid (which may only be done via a hydraulic pump/reservoir) which is depicted at the water surface, the portions of hoses (150, 150) between the pump/reservoir and the reel are identified as the third and fourth hoses and the portions of hoses (150, 150)) on said floating vessel; 
f) wherein the third hose transmits the hydraulic fluid from the pump to the hose reel and the fourth hydraulic hose transmits the hydraulic fluid from the hose reel to the hydraulic fluid reservoir (the one of the third/fourth hoses between the pump and reel is identified as the third hose, and the other is the fourth hose); 
h) providing a control valve that is interfaced with the third and fourth hydraulic hoses at a position in between said flow meters and said hydraulic pump and reservoir, said control valve having a control that enables reversal of fluid flow in said third and fourth hydraulic hoses so that the third hydraulic hose functions to return the hydraulic fluid from the hose reel to the hydraulic fluid reservoir and the fourth hydraulic hose functions to transmit the hydraulic fluid from the pump to the hose reel ([0044] discloses the device is a double acting cylinder whereby fluid is ‘selectively applied’ fluid to opposing sides of the cylinder, this passage is description of a undepicted control valve interfaced at the ‘power pack’ or third/fourth hoses); and 
k) using the control valve of step "h” to change flow direction in said third and fourth hydraulic hoses [0044].

Bubacz fails to explicitly state that the method further comprises:
g) monitoring a first volume of the hydraulic fluid flowing in the third hydraulic hose and a second volume of the hydraulic fluid flowing in the fourth hydraulic hose with a first flow meter interfaced with the third hydraulic hose, wherein the first flow meter measures the first volume in the third hydraulic hose and a second flow meter interfaced with the fourth hydraulic hose, wherein the second flow meter measures the second volume in the fourth hydraulic hose;
i) a controller calculating a ratio of a first volume of the hydraulic fluid flowing in the first hydraulic hose and into the first chamber on a first side of the piston to a second volume of fluid flowing in the second hydraulic hose into the second chamber from a second side of the piston wherein the controller is interfaced with the flow meters to receive flow data from the flow meters; 
j) the controller deactivating the hydraulic device if the ratio of step "i" varies from a preset ratio or preset value.
Yowell discloses (Fig. 1) a method comprising:
a) providing a hydraulic device (32), the device having a hydraulic cylinder with a pushrod and a piston (Col 2 Ln 57, discloses a piston, which the examiner has interpreted as a piston actuator fundamentally comprising the cylinder, pushrod and piston including a cylinder body having first and second chambers on opposing sides of the piston); 
d) first and second hydraulic hoses (4, 5) that connect to the cylinder on opposing sides of the piston (Col 2 Ln 57-58, 62-63); 
e) providing a hydraulic pump and hydraulic fluid reservoir for providing the hydraulic fluid under pressure to said first and second hydraulic hoses  (Col 2 Ln 54-55, 61-62 discloses a “conventional hydraulic system” which fundamentally has a pump and reservoir) via third and fourth hydraulic hoses (2, 3); 
g) monitoring a first volume of the hydraulic fluid flowing in the third hydraulic hose and second volume of the hydraulic fluid flowing in the fourth hydraulic hose with a first flow meter (13) interfaced with the third hydraulic hose, wherein the first flow meter measures the first volume in the third hydraulic hose and a second flow meter  (15) interfaced with the fourth hydraulic hose, wherein the second flow meter measures the second volume in the fourth hydraulic hose (Col 3 Ln 11-47 disclose monitoring, at least intermittently, a first and second volume of the hydraulic fluid flowing respectively in the third and fourth hydraulic hoses);
i) a controller (27) calculating a ratio of a first volume of the hydraulic fluid flowing in the first hydraulic hose and into the first chamber on a first side of the piston to a second volume of fluid flowing in the second hydraulic hose into the second chamber from a second side of the piston (Col 3 Ln 11-37 discloses monitoring the flow in each line, determining the difference/ratio between the two, which is fundamentally dependent upon the dimensions of the device/cylinder); 
j) the controller deactivating the hydraulic device if the ratio of step "k" varies from a preset ratio or preset value (Col 3 Ln 2-7).
Yowell further discloses it is beneficial to provide the first and second flow meter on the third and fourth hoses and calculating the ratio of volume flow measured by the meters/controller (27) (hereinafter: leak detection system) to prevent further loss of fluid from a leak (Abstract).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Bubacz, by providing a leak detection system, as taught by Yowell, for the purpose of preventing further loss of fluid from a leak.
For further clarification, Yowell discloses the first and second flow meter on the two distinct hoses, Yowell does not disclose the location relationship of the flow meters with respect to a hose reel.

The modified device of Bubacz/Yowell fails to explicitly state that the method further comprises: the first and second flow meter being located between the hydraulic pump/reservoir and the hose reel.
Zintz discloses (Fig. 1-3) a method comprising
a)    providing a hydraulic device (13) that is capable of being operated at a seabed area and under water (Abstract);
b)    lowering the hydraulic device and end portions of hydraulic hoses (11/151) to the seabed area (Col 1 Ln 12-15) wherein the hoses are wound upon a hose reel (146, Col 5 Ln 62-66) that is located on a floating vessel (8) at a water surface (7);
e) providing a hydraulic pump (9, 63) on the floating vessel at the water surface for providing hydraulic fluid under pressure to said hoses (Col 1 Ln 62-67);
h) monitoring a volume of the hydraulic fluid flowing respectively in the hydraulic hoses with a flow meter (109, Col 5 Ln 5-8) in the hose, said flow meter being in between the hydraulic pump and the hose reel (the flow meter is depicted as located between the pump and reel, everything depicted upstream of the hose reel is located on the floating vessel as Col 1 Ln 17-20 states that it is beneficial to limit the amount of lines/connections between the floating vessel and the hydraulic device at the seabed area thereby providing the motivation to place the flow meter at the claimed location between the hydraulic pump and the hose reel as the hose reel is the last device/point by which the flow meter can be placed while still remaining on the floating vessel).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the modified device of Bubacz/Yowell, by placing flow meter(s) in between the hydraulic pump and the hose reel, as taught by Zintz, for the purpose of limiting the amount of lines/connections between the floating vessel and the hydraulic device at the seabed area.
To further clarify the modification, the modified device of Bubacz/Yowell discloses first-fourth hoses and first-second flow meters.  Zintz teaches a flow meter, a location for the flow meter and motivation to place the flow meter at that location.  Therefore, Zintz is used to teach the locations of the first-second flow meters in the third/fourth hoses of the modified device of Bubacz/Yowell as Zintz teaches it is beneficial to locate them there as opposed to detrimentally locating the first-second flow meters in the first/second hoses
Regarding claim 2, Bubacz discloses (Fig. 5, 6), as far as is determinate, the device is a hydraulic shear (abstract). 
Regarding claim 7, Yowell discloses (Fig. 1), as far as is determinate, the controller (17/31) continuously monitors flow in the flow meters and continuously calculates the ratio of step "i" (Col 3 Ln 11-47). 
Regarding claim 8, Yowell discloses (Fig. 1), as far as is determinate, providing a selector switch having multiple selectable switch positions and wherein the ratio of step "i" can be varied by selecting a different position of the selector switch (27, the examiner has interpreted the controller as the ‘selector switch’ as it enables multiple positions/ratios to be selected as indicated in Col 1 Ln 54-59). 
Regarding claim 9, Yowell discloses (Fig. 1), as far as is determinate, the controller (27) uses a different preset ratio or a preset value depending upon the position selected and each switch position is associated with the dimensions of the cylinder body and the pushrod of the hydraulic device( the examiner has interpreted the controller as the ‘selector switch’ as it enables multiple positions/ratios to be selected as indicated in Col 1 Ln 54-59). 
Regarding claim 10, Yowell discloses (Fig. 1), as far as is determinate, the volumes of step "g" are automatically calculated (Col 3 Ln 11-47). 

Claims 4-6 and 11, 13-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bubacz, in view of Yowell, in further view of Zintz in further view of Schultz; Eric J et al. US 8020659 B2, hereinafter Schultz.  
Schultz is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (Schultz is land-based hydraulic-power-equipped base machine (Col 3 Ln 12-14), the claimed invention is a floating vessel-based hydraulic-power-equipped base machine (1, Abstract), which are in the same field of endeavor as evidenced by Bubacz, a floating vessel-based hydraulic-power-equipped base machine that teaches analogous similarities between floating vessel-based and land-based hydraulic-power-equipped base machines [0047]); OR the reference is reasonably pertinent to the problem faced by the inventor (detecting a failure/fault condition within a hydraulic system and shutting the system down to prevent further issues).  MPEP2141.01(a) I.
Regarding claim 4, the modified device of Bubacz/Yowell/Zintz discloses the claimed invention substantially as claimed, as set forth above for Claim 1.  
Bubacz further discloses (Fig. 5, 6) that the fluid is a hydraulic fluid (Abstract), and the hydraulic device receives the hydraulic fluid under pressure from a prime mover and said hydraulic pump (as indicated above in claim 1 section “e”).
Yowell further discloses (Fig. 1) k) deactivating the hydraulic device if the ratio varies from a preset ratio or preset value (Col 3 Ln 2-7).
The modified device of Bubacz/Yowell/Zintz fails to explicitly state that in step “k”, the prime mover and pump assembly are deactivated.
Schultz discloses (Fig. 2), as far as is determinate, a method of deactivating a hydraulic device, comprising the steps of:
a)    providing ‘hydraulic-power-equipped base machine’ (100) with a control station (120), a prime mover (“engine” 204, Col 3 Ln 56-59), a hydraulic pump (202) powered by said prime mover (Col 3 Ln 56-59) and a pump fluid reservoir (208) that supplies hydraulic fluid to the pump, a controller/computer (232), sensors (Col 4 Ln 32-35);
k) deactivating the hydraulic device (Col 6 Ln 52-67) if the ratio varies from a preset ratio or preset value (Col 6 Ln 37-51);
in step “e”, the prime mover (“engine” 204) and pump assembly (202) are deactivated (Col 6 Ln 57-67 discloses deactivating both the pump and engine).
Schultz further discloses that deactivating the prime mover and pump assembly upon detection of a fault/error in the system prevents unsafe operating conditions (Col 1 Ln 48-50).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the modified device of Bubacz/Yowell/Zintz, by deactivating the prime mover and pump assembly, as taught by Schultz, for the purpose of preventing unsafe operating conditions.
Regarding claim 5, Schultz discloses (Fig. 2), as far as is determinate, a prime mover (“engine” 204) is deactivated (Col 6 Ln 57-67 discloses deactivating both the pump and engine). 
Regarding claim 6, Schultz discloses (Fig. 2), as far as is determinate, the prime mover includes an engine and in step "j" the engine is shut off (Col 6 Ln 57-67 discloses deactivating both the pump and engine).

Regarding claim 11, as far as is determinate, the modified device of Bubacz/Yowell/Zintz/Schultz discloses the claimed invention as presented above for claims 1 and 4.
Bubacz further discloses (Fig. 5, 6) the floating vessel is provided with a control station (160, [0044-0045, 0047] discloses the control station (160) is powered by an internal combustion engine and supplies hydraulic fluid (which may only be done via a hydraulic pump/reservoir).
Regarding claim 13, Schultz discloses (Fig. 2), as far as is determinate, a method of deactivating a hydraulic device, comprising the steps of:
a)    providing ‘hydraulic-power-equipped base machine’ (100) with a control station (120), a prime mover (“engine” 204, Col 3 Ln 56-59), a hydraulic pump (202) powered by said prime mover (Col 3 Ln 56-59) and a pump fluid reservoir (208) that supplies hydraulic fluid to the pump, a controller/computer (232), sensors (Col 4 Ln 32-35);
k) deactivating the hydraulic device (Col 6 Ln 52-67) if the ratio varies from a preset ratio or preset value (Col 6 Ln 37-51);
in step “j”, the prime mover (“engine” 204) and pump assembly (202) are deactivated (Col 6 Ln 57-67 discloses deactivating both the pump and engine).
Regarding claim 14, Schultz discloses (Fig. 2), as far as is determinate, the prime mover includes an engine and in step "j" the engine is shut off (Col 6 Ln 57-67 discloses deactivating both the pump and engine).
Regarding claim 15, Yowell discloses (Fig. 1), as far as is determinate, the controller (17/31) monitors flow in the flow meters at selected time intervals and calculates the ratio of step "g" (Col 3 Ln 11-47). 
Regarding claim 16, Yowell discloses (Fig. 1), as far as is determinate, providing a selector switch having multiple selectable switch positions and wherein the ratio of step "g" can be varied by selecting a different position of the selector switch (27, the examiner has interpreted the controller as the ‘selector switch’ as it enables multiple positions/ratios to be selected as indicated in Col 1 Ln 54-59). 

Regarding claim 17, as far as is determinate, the modified device of Bubacz/Yowell/Zintz/Schultz discloses the claimed invention as presented above for claims 1, 4 and 7.
Bubacz further discloses (Fig. 5, 6) the floating vessel is provided with a control station (160, [0044-0045, 0047] discloses the control station (160) is powered by an internal combustion engine and supplies hydraulic fluid (which may only be done via a hydraulic pump/reservoir).
Regarding claim 18, Bubacz discloses (Fig. 5, 6, 9), as far as is determinate, the hydraulic device is a power tong (Abstract, as the applicant has not disclosed/depicted a tong, instead the applicant has depicted the hydraulic device (11) in Fig. 1A. Fig. 9 of Bubacz is depicted as the hydraulic device depicted by the applicant and therefore has been interpreted as a tong).
Regarding claim 19, Yowell discloses (Fig. 1), as far as is determinate, the flow meters (13, 15) transmit flow data to the computer (27) at selected time intervals (Col 3 Ln 11-47)
Regarding claim 20, Yowell discloses (Fig. 1), as far as is determinate, providing a selector switch having multiple selectable switch positions and wherein the ratio of step "g" can be varied by selecting a different position of the selector switch (27, the examiner has interpreted the controller as the ‘selector switch’ as it enables multiple positions/ratios to be selected as indicated in Col 1 Ln 54-59). 
Regarding claim 22, Yowell discloses (Fig. 1), as far as is determinate, the computer is programmable to designate any ratio as the acceptable value (Col 1 Ln 54-59 discloses the various components (17-19, 22, 23, 30) of computer (27) have various roles/functions, each component can be/is interpreted as individual controllers and also portions of a computer that are connected to each other for programing operating values into the controller).. 
Regarding claim 23, Yowell discloses (Fig. 1), as far as is determinate, wherein the acceptable value (“value”) is a range (Col 3 Ln 52-54 discloses the “value” is a range from a nominal “value preset”). 
Regarding claim 24, Yowell discloses (Fig. 1), as far as is determinate, wherein the acceptable value (“value”) is a range (Col 3 Ln 52-54 discloses the “value” is a range from a nominal “value preset”).

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745